Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 1 of 7 Page ID #:356




 1                                                                                     O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   LISA SILVEIRA, on behalf of herself and    Case No. 2:19-cv-06958-ODW(KSx)
     all others similarly situated,
12                                              AMENDED ORDER DENYING
                       Plaintiff,               PRELIMINARY APPROVAL [21]
13
14
           v.

15   M&T BANK,

16                     Defendant.
17
18                                  I.   INTRODUCTION
19         Plaintiff Lisa Silveira initiated this putative class action against Defendant
20   M&T Bank (“M&T”), on behalf of a class of homeowners, alleging that M&T
21   charged borrowers convenience fees when they made mortgage payments online and
22   over the phone (“Pay-to-Pay Fees”). (See Compl. ¶ 1, ECF No. 1.) The parties have
23   reached a settlement on behalf of the class. Silveira now moves, without opposition,
24   for preliminary approval of the parties’ agreement (“Proposed Settlement Agreement”
25   or “Proposed Settlement”). (Mot. for Prelim. Approval (“Motion” or “Mot.”), ECF
26   No. 21.) The Court has reviewed Silveira’s Motion and finds that Silveira fails to
27   provide the Court with adequate information by which to determine the fairness,
28
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 2 of 7 Page ID #:357




 1   adequacy, and reasonableness of the settlement. As a result, the Court DENIES
 2   Silveira’s Motion without prejudice.
 3                                  II.     BACKGROUND
 4         In December 2008, Silveira purchased a home in San Luis Obispo County,
 5   California, through a loan that was secured by a mortgage on the property. (Compl.
 6   ¶ 23.) In 2016, M&T acquired the loan and became the loan servicer. (Id.) Silveira
 7   alleges she frequently pays her mortgage over the phone, and that M&T has charged
 8   her a $15 fee each time (“Pay-to-Pay Fee”). (Id. ¶¶ 26–27.) Silveira contends the
 9   Pay-to-Pay Fees are a direct breach of her mortgage agreement and a violation of
10   federal and state laws. (Id. ¶ 29.)
11         On August 9, 2019, Silveira filed this lawsuit on behalf of homeowner
12   borrowers throughout the United States, including California, whose mortgage loans
13   are serviced by M&T. (Id. ¶ 36.) Silveira alleges that M&T’s conduct breached the
14   class members’ mortgage agreements and violated the federal Fair Debt Collection
15   Practices Act (“FDCPA”), California’s Rosenthal Fair Debt Collection Practices Act
16   (“Rosenthal Act”), and California’s Unfair Competition Law (“UCL”). (Id. ¶¶ 48–81.)
17         On February 12, 2020, the parties reached a settlement; now Silveira seeks the
18   Court’s preliminary approval of the Proposed Settlement Agreement. (Mot. 2.)
19                                   III.   DISCUSSION
20         The Court is troubled by several aspects of the parties’ Proposed Settlement
21   Agreement, specifically: (1) the adequacy of the settlement fund; (2) the anticipated
22   attorneys’ fees request; (3) the anticipated incentive award request; and (4) the
23   proposed notice to class members. The Court addresses each in turn.
24   A.    Settlement Fund
25         Federal courts have interpreted Federal Rule of Civil Procedure 23(e) “to
26   require the district court to determine whether a proposed settlement is fundamentally
27   fair, adequate, and reasonable.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458
28   (9th Cir. 2000). Prior to class certification, courts are obligated to apply a higher




                                               2
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 3 of 7 Page ID #:358




 1   standard of fairness to protect against inherent pre-certification dangers.        Id.;
 2   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) (“The dangers of
 3   collusion between class counsel and the defendant, as well as the need for additional
 4   protections when the settlement is not negotiated by a courtdesignated class
 5   representative, weigh in favor of a more probing inquiry than may normally be
 6   required under Rule 23(e).”), overruled on other grounds by Wal-Mart Stores, Inc. v.
 7   Dukes, 564 U.S. 338 (2011).
 8         The proposed settlement fund does not appear fair, adequate, and reasonable to
 9   compensate the class members.          Silveira contends that the total settlement fund
10   represents approximately 35% of damages, which according to her counsel, “is an
11   excellent result.”   (See Decl. of Hassan A. Zavareei (“Zavareei Decl.”) Ex. 1
12   (“Settlement Agreement” or “SA”) 16, ECF No. 21-1; Zavareei Decl. ¶ 12.)           The
13   Court is not convinced; Silveira fails to show how the $3,325,000 settlement fund will
14   adequately compensate class members for their harm. While the parties estimate that
15   the proposed class contains “approximately 112,000” potential class members (SA
16   ¶ 1.27), they fail, for instance, to identify the harm to these members (e.g.,
17   approximately how much each class member paid in fees). Without some concept of
18   the extent of the alleged harm to class members, the Court cannot determine the
19   fairness of the Proposed Settlement.
20         The Court notes, however, that according to Silveira, borrowers were charged
21   $15 each time they paid their mortgages over the phone or online. (Compl. ¶¶ 26–27.)
22   And the proposed class period is defined as August 9, 2015, to the date that the Court
23   grants a motion for preliminary approval. (SA ¶ 1.7.) Based on the Court’s rough
24   calculations, a class member who routinely pays their mortgage online or over the
25   phone could have been charged $180 a year, and that same borrower could have been
26   charged at least $720 from August 9, 2015, up to the date the Complaint was filed. If
27   each class member paid roughly half that amount, the total damages would exceed $40
28   million. Again, this is merely a rough estimation of the magnitude of the total




                                                  3
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 4 of 7 Page ID #:359




 1   damages and the Court concedes these calculations are likely incorrect, but the point is
 2   that the Court would not know one way or the other because the Motion lacks the
 3   requisite information.
 4         Therefore, the Court requires additional information from the parties to better
 5   understand how the proposed pro rata distribution in this case adequately
 6   compensates the class members. In any renewed request for preliminary approval,
 7   Silveira should attempt to estimate a general range—or series of ranges—of damages
 8   sustained by each class member during the class period, and how much class members
 9   will receive in different scenarios based on the proposed pro rata distribution. For
10   example, how much will a class member receive if they routinely paid their mortgage
11   online or over the phone throughout the class period? What if a class member only
12   paid their mortgage online or over the phone for a year, or three months?
13         At bottom, Silveira fails to provide the Court with basic information required to
14   determine whether the Proposed Settlement is fair, adequate, and reasonable.
15   Consequently, the Court cannot grant preliminary approval at this time.
16   B.    Attorneys’ Fees
17         The Proposed Settlement Agreement authorizes Silveira’s counsel to petition
18   the Court for approval of attorneys’ fees and costs in an amount not to exceed one-
19   third of the Settlement Fund (i.e., $1,108,333). (SA § 8.1.) Silveira’s counsel plans to
20   file a separate motion seeking approval of attorneys’ fees. (Mot. 17.)
21         While attorneys’ fees and costs may be awarded in a certified class action
22   where so authorized by law or the parties’ agreement . . . courts have an independent
23   obligation to ensure that the award, like the settlement itself, is reasonable, even if the
24   parties have already agreed to an amount.” In re Bluetooth Headset Prods. Liab.
25   Litig., 654 F.3d 935, 941 (9th Cir. 2011).        Twenty-five percent recovery is the
26   benchmark for attorneys’ fees, although courts in the Ninth Circuit have found upward
27   departures to fall within the acceptable range. See id. at 942 (noting 25% benchmark);
28   Powers v. Eichen, 229 F.3d 1249, 1256–57 (9th Cir. 2000) (discussing that upward




                                                  4
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 5 of 7 Page ID #:360




 1   departure is acceptable when expressly explained). The Ninth Circuit has identified a
 2   number of factors that may be relevant in determining if the award is reasonable:
 3   (1) the results achieved; (2) the risks of litigation; (3) the skill required and the quality
 4   of work; (4) the contingent nature of the fee; (5) the burdens carried by class counsel;
 5   and (6) the awards made in similar cases. Vizcaino v. Microsoft Corp., 290 F.3d 1043,
 6   1048–50 (9th Cir. 2002).
 7         At present, the Court is aware of no reason to award attorneys’ fees that exceed
 8   the Ninth Circuit’s 25% benchmark, as Silveira’s counsel has not demonstrated that
 9   any special circumstances exist warranting an upward departure. For instance, they
10   have not asserted this case was complex, or that the risks were significant or unique in
11   relation to other class actions. The case was filed in August of 2019, and the docket
12   does not show any motion practice or discovery disputes—this case went straight to
13   settlement. Thus, the attorneys’ fee allocation, as proposed, is unreasonable.
14   C.    Incentive Award
15         Silveira seeks approval of a $10,000 incentive award for serving as Class
16   Representative. (Mot. 8; SA § 8.2.) “[D]istrict courts [should] scrutinize carefully
17   [incentive] awards so that they do not undermine the adequacy of the class
18   representatives.” Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1163 (9th Cir.
19   2013). In evaluating incentive awards, the court should look to “the number of named
20   plaintiffs receiving incentive payments, the proportion of the payments relative to the
21   settlement amount, and the size of each payment.” In re Online DVD-Rental Antitrust
22   Litig., 779 F.3d 934, 947 (9th Cir. 2015) (quoting Staton v. Boeing, Co., 327 F.3d 938,
23   977 (9th Cir. 2003)). “Generally, in the Ninth Circuit, a $5,000 incentive award is
24   presumed reasonable.” Bravo v. Gale Triangle, Inc., No. CV 16-03347 BRO (GJSx),
25   2017 WL 708766, at *19 (C.D. Cal. Feb. 16, 2017) (citing Harris v. Vector Mktg.
26   Corp., No. C-08-5198 EMC, 2012 WL 381202, at *7 (N.D. Cal. Feb. 6, 2012)).
27         A $10,000 incentive award is double the presumptively reasonable amount, and
28   it would be substantially disproportionate to class members’ anticipated recovery. As




                                                   5
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 6 of 7 Page ID #:361




 1   mentioned, this case settled at an early stage, and Silveira has not demonstrated how
 2   her role warrants an incentive award so far from the $5,000 benchmark. Thus, the
 3   allocation of a $10,000 incentive award, as proposed, is unreasonable.
 4   D.    Notice
 5         Rule 23(c)(2)(B) requires the Court to “direct to class members the best notice
 6   that is practicable under the circumstances, including individual notice to all members
 7   who can be identified through reasonable effort.”       Fed. R. Civ. P. 23(c)(2)(B).
 8   Similarly, Rule 23(e)(1) requires a proposed settlement may only be approved after
 9   notice is directed in a reasonable manner to all class members who would be bound by
10   the agreement. Fed. R. Civ. P. 23(e)(1).
11         The purpose of sending notice to class members is to ensure that the notice is
12   read and considered by the recipient. Here, the parties propose that notice is sent via
13   first class mail; however, the Court is not convinced that the proposed notice is
14   indistinguishable from junk mail that will be discarded by the potential class
15   members. For instance, the proposed notice (SA Ex. 1 (“Notice”), ECF No. 21-1)
16   does not prominently display M&T’s name or logo on the first page, indeed the name
17   “M&T” is buried in the text. As such, the Court recommends that the parties seriously
18   reconsider the design of the proposed notice and, at a minimum, prominently display
19   the M&T logo on the first page of the notice.
20         To further increase the likelihood that class members receive notice, the parties
21   should also consider providing notice electronically by e-mail, as it is likely M&T
22   already possesses that information, or such information may be easily accessible. See,
23   e.g., Byrne v. Santa Barbara Hosp. Servs., Inc., No. EDCV 17-00527 JGB (KKx),
24   2018 WL 10483678, at *9 (C.D. Cal. Dec. 14, 2018) (citing cases and finding that the
25   combination of notice by mail and email may be the best notice practicable under the
26   circumstances).
27   ///
28   ///




                                                6
Case 2:19-cv-06958-ODW-KS Document 29 Filed 10/29/20 Page 7 of 7 Page ID #:362




 1                                  IV.    CONCLUSION
 2         In light of the Court’s concerns, the Court cannot grant preliminary approval at
 3   this time. Silveira’s Motion (ECF No. 21) is therefore DENIED without prejudice.
 4   Silveira may renew her request no later than December 9, 2020. If the Court does not
 5   receive an amended motion for preliminary approval by December 9, it will reset the
 6   trial and pretrial dates in this matter and proceed with the litigation.
 7
 8         IT IS SO ORDERED.
 9
10         October 29, 2020
11
12                                 ____________________________________
13                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  7
